DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 and 18 are objected to because of the following informalities: the limitations “a correlation filter” should recite “correlation filter” to have proper antecedent basis to “a correlation filter” recited in claim 4 and claim 16 respectively.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,762, 662. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Summary of double patenting claims (The similarities are bolded)
Instant application
Patent 10,762, 662
A processor implemented method, comprising: receiving, at a neural network, a first input comprising a video frame, and a second input comprising a target object of interest in the video frame, wherein a corresponding class label is generated based on the second input (502); 
receiving, at a first part of the neural network, a current frame to generate one or more corresponding convolutional feature maps (504);
generating, by a softmax layer of the neural network, a probability score for the generated one or more corresponding convolutional feature maps (506); 
generating by a cost function, a cost value based on the generated corresponding class label and the corresponding probability score (508); generating one or more gradient maps using the cost value and the generated one or more corresponding convolutional feature maps (510); 
generating one or more target activation maps based on the generated one or more gradient maps and the generated one or more corresponding convolutional feature maps (512); and identifying a tentative location of the target object of interest in the video frame based on the one or more target activation maps (514).


A processor implemented method, comprising: receiving, at a two-class neural network (202), a target of interest from a frame of a video to generate a score and a class label, wherein the score and class label are generated using a classifier of the two-class neural network, the classifier comprising a first class, and a second class, wherein the first class is specific to one or more targets and the second class is specific to one or more non-targets;
receiving, at a first part of the two-class neural network, a subsequent frame of the video to generate one or more convolutional feature maps;
computing, by a cost function, a cost value based on the class label and the score, wherein the cost value is computed at the first part of the neural network, a second part of the neural network, and a softmax layer of the neural network, and wherein the cost value is associated with each of the generated one or more convolutional feature maps;
computing one or more gradient maps based on the score, the class label specific to the frame and the generated one or more convolutional feature maps, wherein the one or more gradient maps are computed for each frame until a last frame of the video using the class label specific to the frame that is computed using the two-class neural network;
generating, one or more target activation maps, using the one or more gradient maps and the generated one or more convolutional feature maps;
identifying, a tentative location of the target of interest based on the one or more target activation maps, and context associated thereof; and
estimating, by using a peak location estimator, a position of the target of interest in the video using the tentative location and the identified context, wherein one or more parameters of the neural network are continually updated upon processing each frame from the video to determine one or more variations specific to the target of interest, and wherein the one or more parameters are updated based on the one or more targets and the one or more non-targets being identified in each frame of the video.
7.  A system (100) comprising: a memory (102) storing instructions; one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to: receive, by a neural network (202), a first input comprising a video frame, and a second input comprising a target object of interest in the video frame, wherein a corresponding class label is generated based on the second input; receive, at a first part (204) of the neural network (202), a current frame to generate one or more corresponding convolutional feature maps; 
generate, by using a softmax layer (208) of the neural network, a probability score for the generated one or more corresponding convolutional feature maps; 
generate by a cost function (210) of the neural network (202), a cost value based on the generated corresponding class label and the corresponding probability score; 
generate one or more gradient maps using the cost value and the generated one or more corresponding convolutional feature maps; generate, by using a target activation map generator (212), one or more target activation maps based on the generated one or more gradient maps and the generated one or more corresponding convolutional feature maps; and identify a tentative location of the target object of interest in the video frame based on the one or more target activation maps.
6.  A system (100), comprising:
a memory (102) storing instructions;
one or more communication interfaces (106); and
one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to:
receive, at a two-class neural network (202), a target of interest from a frame of a video to generate a score and a class label, wherein the score and a class label are generated using a classifier of the two-class neural network, the classifier comprising a first class, and a second class, wherein the first class is specific to one or more targets and the second class is specific to one or more non-targets;
receive, at a first part (302) of the neural network (202), a subsequent frame of the video to generate one or more convolutional feature maps;
compute, by a cost function (308), a cost value based on the class label and the score, wherein the cost value is computed at the first part (302) of the neural network, a second part (304) of the neural network, and a softmax layer (306) of the neural network, and wherein the cost value is associated with each of the generated one or more convolutional feature maps;
compute one or more gradient maps based on the score, the class label specific to the frame and the generated one or more convolutional feature maps;
generate, via a target activation map generator (310) one or more target activation maps, using the one or more gradient maps and the generated one or more convolutional feature maps;
identify, a tentative location of the target of interest based on the one or more target activation maps, and context associated thereof; and
estimate, by using a peak location estimator (312), a position of the target of interest in the video using the tentative location and the identified context, wherein one or more parameters of the neural network are continually updated upon processing each frame from the video to determine one or more variations specific to the target of interest, and wherein the one or more parameters are updated based on the one or more targets and the one or more non-targets being identified in each frame of the video.
13. One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause:  30receiving, at a neural network, a first input comprising a video frame, and a second input comprising a target object of interest in the video frame, wherein a corresponding class label is generated based on the second input; receiving, at a first part of the neural network, a current frame to generate one or more corresponding convolutional feature maps; generating, by a softmax layer of the neural network, a probability score for the generated one or more corresponding convolutional feature maps; generating by a cost function, a cost value based on the generated corresponding class label and the corresponding probability score; generating one or more gradient maps using the cost value and the generated one or more corresponding convolutional feature maps; generating one or more target activation maps based on the generated one or more gradient maps and the generated one or more corresponding convolutional feature maps; and identifying a tentative location of the target object of interest in the video frame based on the one or more target activation maps.
11. One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause:
receiving, at a two-class neural network (202), a target of interest from a frame of a video to generate a score and a class label, wherein the score and class label are generated using a classifier of the two-class neural network, the classifier comprising a first class, and a second class, wherein the first class is specific to one or more targets and the second class is specific to one or more non-targets;
receiving, at a first part of the two-class neural network, a subsequent frame of the video to generate one or more convolutional feature maps;
computing, by a cost function, a cost value based on the class label and the score, wherein the cost value is computed at the first part of the neural network, a second part of the neural network, and a softmax layer of the neural network, and wherein the cost value is associated with each of the generated one or more convolutional feature maps;
computing one or more gradient maps based on the score, the class label specific to the frame and the generated one or more convolutional feature maps, wherein the one or more gradient maps are computed for each frame until a last frame of the video using the class label specific to the frame that is computed using the two-class neural network;
generating, one or more target activation maps, using the one or more gradient maps and the generated one or more convolutional feature maps;
identifying, a tentative location of the target of interest based on the one or more target activation maps, and context associated thereof; and
estimating, by using a peak location estimator, a position of the target of interest in the video using the tentative location and the identified context, wherein one or more parameters of the neural network are continually updated upon processing each frame from the video to determine one or more variations specific to the target of interest, and wherein the one or more parameters are updated based on the one or more targets and the one or more non-targets being identified in each frame of the video.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-8, 11, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 10,902,615 (Tao et al.) (hereinafter Tao) in view of non-patent literature "Grad-CAM: Why did you say that?" arXiv preprint arXiv:1611.07450 (2016) (Selvaraju et al.) (hereinafter Selvaraju).
Regarding claim 1, Tao teaches A processor implemented method, comprising: receiving, at a neural network, a first input comprising a video frame, and a second input comprising a target object of interest in the video frame (Tao, col. 11, lines 28-31, FIG. 5:

    PNG
    media_image1.png
    121
    691
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    281
    557
    media_image2.png
    Greyscale
),
wherein a corresponding class label is generated based on the second input (502) (Tao, col. 7, lines 13-16: 

    PNG
    media_image3.png
    125
    717
    media_image3.png
    Greyscale
); (Tao, col. 7, lines 44-47:

    PNG
    media_image4.png
    123
    711
    media_image4.png
    Greyscale
);
receiving, at a first part of the neural network, a current frame to generate one or more corresponding convolutional feature maps (504) (Tao, col. 11, lines 28-33, FIG. 5:

    PNG
    media_image5.png
    182
    711
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    140
    592
    media_image6.png
    Greyscale
);
generating, by a softmax layer of the neural network, a probability score for the generated on or more corresponding convolutional feature maps (506) (Tao, col. 7, lines 47-50: 

    PNG
    media_image7.png
    119
    696
    media_image7.png
    Greyscale
; the second feature vectors are derived from the feature maps of the convolutional neural network and created via convolving the feature maps; see FIG. 2D);
generating by a cost function, a cost value based on the generated corresponding class label and the corresponding probability score (508) (Tao, col. 7, lines 51-60: 
    PNG
    media_image8.png
    297
    700
    media_image8.png
    Greyscale
; the adjustment of the weights is the cost function finding a cost value so the class label of “sign” and “60” matches up more accurately to the correct probability score); and
 identifying a tentative location of the target object of interest in the video frame (Tao, col. 11, lines 42-52, FIG. 5:
    PNG
    media_image9.png
    329
    688
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    249
    1038
    media_image10.png
    Greyscale
).
Tao fails to teach 
generating one or more gradient maps using the cost value and the generated one or more corresponding convolutional feature maps (510); generating one or more target activation maps based on the generated one or more gradient maps and the generated one or more corresponding convolutional feature maps (512); and identifying a tentative location of the target object of interest based on the one or more target activation maps (514).
Selvaraju teaches
generating one or more gradient maps using the cost value and the generated one or more corresponding convolutional feature maps (510) (Selvaraju, page 2, FIG. 1, col. 2, Section: Gradient-weighted class activation mapping:

    PNG
    media_image11.png
    846
    1264
    media_image11.png
    Greyscale
;

    PNG
    media_image12.png
    53
    725
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    473
    567
    media_image13.png
    Greyscale
);
generating one or more target activation maps based on the generated one or more gradient maps and the generated one or more corresponding convolutional feature maps (512) (Selvaraju, page 2, FIG. 1, col. 2, Section: Guided Grad-CAM:









    PNG
    media_image14.png
    590
    856
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    252
    645
    media_image15.png
    Greyscale
; the guided Grad-CAM is the target activation map); and
identifying a tentative location of the target object of interest based on the one or more target activation maps (514) (Selvaraju, page 1, col. 2, Section: what makes a good visual explanation?: 
    PNG
    media_image16.png
    237
    473
    media_image16.png
    Greyscale
;
the activation map (Guided Grad-CAM in FIG. 1) already identifies a tentative location of the object of interest because it is class-discriminative and high resolution).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the processor implemented method, as taught by Tao, to include the steps of generating one or more gradient maps using the cost value and the generated one or more corresponding convolutional feature maps,  generating one or more target activation maps based on the generated one or more gradient maps and the generated one or more corresponding convolutional feature maps, and identifying a tentative location of the target object of interest based on the one or more target activation maps, as taught by Selvaraju.
The suggestion/motivation for doing so would have been to efficiently locate a target object of interest.
Therefore, it would have been obvious to combine Tao with Selvaraju to obtain the invention as specified in claim 1.
Regarding claim 2, Tao, in view of Selvaraju, taches the processor implemented method of claim 1, further comprising identifying, by a peak location estimator, a position of the target object in the video frame based on the tentative location (516) (Tao, col. 11, lines 58-66:

    PNG
    media_image17.png
    316
    719
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    185
    498
    media_image18.png
    Greyscale
;
N locations 514 are tentative locations and generating best bounding box 516 with highest similarity to target patch 508 is a peak location estimator).
Regarding claim 5, Tao, in view of Selvaraju, teaches the processor implemented method of claim 1, wherein the probability score is generated by the softmax layer by utilizing a second part of the neural network (Tao, col. 11, lines 58-66:  

    PNG
    media_image19.png
    94
    547
    media_image19.png
    Greyscale
;

    PNG
    media_image20.png
    758
    1093
    media_image20.png
    Greyscale
).
Regarding claim 7, Tao teaches a system (100) comprising: a memory (102) storing instructions; one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to: (Tao, col. 19, lines 21-38, col. 19, lines 49-55:

    PNG
    media_image21.png
    416
    543
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    161
    539
    media_image22.png
    Greyscale
).
	With regards to claim 7, it recites functions of the method of claim 1 as a system. Thus, analyses in rejecting claim 1 is equally applicable to claim 7.
With regards to claim 8, it recites functions of the method of claim 1 as a system. Thus, analyses in rejecting claim 2 is equally applicable to claim 8.
	With regards to claim 11, it recites functions of the method of claim 5 as a system. Thus, analyses in rejecting claim 5 is equally applicable to claim 11.
Regarding claim 13, Tao teaches one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware
processors cause: (

    PNG
    media_image23.png
    347
    536
    media_image23.png
    Greyscale
).
	With regards to claim 13, it recites the same functions of the method of claim 1, as a non-transitory machine readable information storage medium including instructions executed by hardware processors. Thus, analyses in rejecting claim 1 is equally applicable to claim 13.
	With regards to claim 14, it recites the same functions of the method of claim 1, as a non-transitory machine readable information storage medium including instructions executed by hardware processors. Thus, analyses in rejecting claim 2 is equally applicable to claim 14.
	With regards to claim 17, it recites the same functions of the method of claim 5, as a non-transitory machine readable information storage medium including instructions executed by hardware processors. Thus, analyses in rejecting claim 5 is equally applicable to claim 17.
Claims 4, 6, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tao, in view of Selvaraju, and further in view of U.S. Patent No.: 11,157,771 (Gundogdu et al.) (hereinafter Gundogdu), Chinese Patent Application Publication No.: CN107424177A (Kang et al.) (hereinafter Kang), and Chinese Patent Application Publication No.: CN107491742A (Ma et al.) (hereinafter Ma).
Regarding claim 4, Tao, in view of Selvaraju, teaches the processor implemented method of claim 2, wherein the step of identifying, by a peak estimator, a position of the target object comprises: extracting one or more patches from one or more neighborhoods of the tentative location of the generated one or more target activation maps (Tao, col. 11, lines 58-66:

    PNG
    media_image17.png
    316
    719
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    185
    498
    media_image18.png
    Greyscale

; the bounding box and cropping of the locations 514 around target patch is the same as extracting).
Tao, in view of Selvaraju, fails to teach
generating, by using a correlation filter, a correlation filter response for each frame at center of the target object of interest, identifying a peak value based on the correlation filter response generated for each frame, and estimating the position of the target object based on the identified peak value in the correlation filter response for each frame.
Gundogdu teaches
generating, by using a correlation filter, a correlation filter response for each frame at center of the target object of interest (Gundogdu, col. 2, lines 35-42, col. 2, lines 54-59:

    PNG
    media_image24.png
    240
    698
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    175
    707
    media_image25.png
    Greyscale
); and
identifying a peak value based on the correlation filter response (Gundogdu, col. 2, lines 35-42, col. 2, lines 54-59:

    PNG
    media_image26.png
    119
    701
    media_image26.png
    Greyscale
). 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the correlation filter of Gundogdu as the means for generating the probability in Tao, in view of Selvaraju. 
The suggestion/motivation for doing so would have been to optimize the production of sharp peaks in the target activation map output to more accurately identify the position of the target object.
Tao, in view of Selvaraju, and in view of Gundogdu, fails to teach
the correlation filter response generated for each frame, and estimating the position of the target object based on the identified peak value in the correlation filter response for each frame.
Kang teaches
the correlation filter response generated for each frame (Kang, page 10, para. 4:

    PNG
    media_image27.png
    258
    1063
    media_image27.png
    Greyscale
). 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of identifying, by a peak estimator, a position of the target object, as taught by Tao, in view of Selvaraju, to include the step of generating for each frame a correlation filter response, as taught by Kang.
The suggestion/motivation for doing so would have been to narrow down potential target objects of interest by using peak values of correlation filter responses for an entire video feed.
Tao, in view of Selvaraju, in view of Gundogdu, and in view of Kang, fails to teach
estimating the position of the target object based on the identified peak value in the correlation filter response for each frame.
Ma teaches
estimating the position of the target object based on the identified peak value in the correlation filter response for each frame (Ma, page 11, para. 8:

    PNG
    media_image28.png
    202
    1068
    media_image28.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of identifying, by a peak estimator, a position of the target object, as taught by Tao, in view of Selvaraju, to include the  step of estimating the position of the target object based on the identified peak value in the correlation filter response for each frame, as taught by Ma.
The suggestion/motivation for doing so would have been to more accurately identify target objects of interest throughout an entire video feed, rather than simply for a single image.
Therefore, it would have been obvious to combine Tao and Selvaraju with Gundogdu, Kang, and Ma to obtain the invention specified in claim 4.
Regarding claim 6, Tao, in view of Selvaraju, in view of Gundogdu, in view of Kang, and in view of Ma, teaches the processor implemented method of claim 4.
Tao, in view of Selvaraju, in view of Gundogdu, in view of Kang, and in view of Ma, fails to teach
training a correlation filter based on the identified peak value and at least one of a corresponding patch or one or more features extracted from the corresponding patch; and updating one or more parameters pertaining to the correlation filter.
Gundogdu further teaches
training a correlation filter based on the identified peak value and at least one of a corresponding patch or one or more features extracted from the corresponding patch; and updating one or more parameters pertaining to the correlation filter (Gundogdu, col. 2, lines 56-64; col. 4, lines 1-24:

    PNG
    media_image29.png
    204
    543
    media_image29.png
    Greyscale
;

    PNG
    media_image30.png
    587
    540
    media_image30.png
    Greyscale

; the generated predicted response map (105) reflects the peak value of image Xi and the correlation filter is trained to minimize the calculated loss iteratively in the response map, where the calculated loss is based on feature maps extracted from the image Xi; the correlation filter formula is then updated after each iteration).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of identifying, by a peak estimator, a position of the target object, as taught by Tao, in view of Selvaraju, in view of Gundogdu, in view of Kang, and in view of Ma, to further include the step of training a correlation filter based on the identified peak value and at least one of a corresponding patch or one or more features extracted from the corresponding patch; and updating one or more parameters pertaining to the correlation filter, as further taught by Gundogdu.
The suggestion/motivation for doing so would have been to minimize error so the correlation filter and associated response becomes more accurate over time, thus leading to more accurate identifications of the target object of interest in the video frames.
Therefore, it would have been obvious to combine Tao, Selvaraju, Gundogdu, Kang, Ma with Gundogdu further to obtain the invention as specified in claim 6.
With regards to claim 10, it recites functions of the method of claim 4 as a system. Thus, analyses in rejecting claim 4 is equally applicable to claim 10.
With regards to claim 12, it recites functions of the method of claim 6 as a system. Thus, analyses in rejecting claim 6 is equally applicable to claim 12.
With regards to claim 16, it recites the same functions of the method of claim 4, as a non-transitory machine readable information storage medium including instructions executed by hardware processors. Thus, analyses in rejecting claim 4 is equally applicable to claim 16.
With regards to claim 18, it recites the same functions of the method of claim 6, as a non-transitory machine readable information storage medium including instructions executed by hardware processors. Thus, analyses in rejecting claim 6 is equally applicable to claim 18.
Allowable Subject Matter
Claims 3, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662


/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662